We think the demurrer must be sustained on account of the vagueness of the allegations of the bill. The memorandum does not set out the essential terms of any agreement with sufficient particularity to enable the court to enforce it by decree. It is a mere receipt for money taken as *Page 240 
part of a larger sum to be paid in pursuance of some agreement with regard to a partnership and a lease of a dump. There is nothing defined here which the court could order the defendant to convey.
The allegations of the bill, explanatory of the memorandum, are equally defective.
It seems to be alleged that the defendant agreed to sell to the complainant an interest in some partnership, the capital stock of which consisted of a lease, but who were the other partners and what were the terms of the lease are not alleged. Unless the other partners were parties to the agreement, the defendant cannot convey his interest as a partner. Such a conveyance would work a dissolution of the partnership simply.
We cannot construe the allegations of the bill so as to find therein any statement of an equitable cause of action.